7DETAILED ACTION
The office action is a response to an application filed on June 22, 2020, wherein claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by ISLAM; Muhammad Nazmul et al. (Islam hereafter) (US 20170346545 A1).

Regarding Claim 1, Islam teaches an apparatus, comprising:
 a processing element configured to cause a wireless device to (Islam; [0070] The controller/processor 359) (See fig.3); 
establish a cellular link with a cellular base station (Islam; [0097] The UE 504 may transmit a first indication 560 of the fifth beam 525 to the base station 502); 
select a first receive beam configuration (select a beam index) for the cellular link (Islam; [0095] In FIG. 5C, the UE 504 may determine or select a beam index (sometimes abbreviated as "BI") that is strongest or preferable.  For example, the UE 504 may determine that the beam 525 carrying a BRS is strongest or preferable.); 
receive downlink data on a physical downlink shared channel (PDSCH) (PDSCH are communicated should be switched) using the first receive beam configuration (Islam; [0098] … the base station 502 may trigger transmission of the first indication 560 by a DCI message … [0129] … the base station 702 may determine that at least one beam through which the PDCCH and/or PDSCH are communicated should be switched to at least the selected fourth beam 720d; 
detect a trigger (another signal) to determine whether to modify (beam modification) a receive beam configuration for the cellular link (Islam; [0123] … the base station 702 may send, to the UE 704, a command 710 associated with beam modification (e.g., a beam modification command or another signal)); and
 determine whether to modify (switch beams) the receive beam configuration for the cellular link ((Islam; [0122] The base station 702 and the UE 704 may be configured to switch beams), wherein to determine whether to modify the receive beam configuration for the cellular link, the processing element is further configured to cause the wireless device to:
select a second receive beam configuration (to switch the serving beam from the current serving beam 720e to the selected fourth beam 720d) as a candidate modification to the first receive beam configuration (Islam; [0124] … The base station 702 may send, to the UE 704, the command 710 in order to switch the serving beam from the current serving beam 720e to the selected fourth beam 720d); 
determine whether the second receive beam configuration improves one or more of signal strength (highest BRSRP) or signal to noise ratio relative to the first receive beam configuration using PDSCH data reception (DCI message) (Islam; [0096] … a beam that corresponds to the greatest or highest value (e.g., the best beam may be a beam with the highest BRSRP). The selected beam may correspond to a beam index, which may be a beam index with respect to the base station 502... [0126] …the base station 702 may send the command 710 as a DCI message and the format of the DCI message may indicate a channel (or group of channels) to which at least one beam index indicated by the command 710 is applicable); and
([0104] … the quality of a selected beam 525 may deteriorate… the UE 504 may determine a new beam 523 through which to communicate… The UE 504 may select a beam based by measuring values for a received power (e.g., BRSRP) or received quality associated with each of the set of beams).

Regarding Claim 2, Islam teaches the apparatus of claim 1, wherein the processing element is further configured to cause the wireless device to: 
determine whether receive beam configuration selection using reference signals from the cellular base station meets one or more receive beam configuration selection conditions (Islam; [0108] … UE 604 may receive, through the set of beams 620a-h, a set of Beam reference signals (BRSs) 612a-h. Each BRS 612a-h may be associated with a beam index that corresponds to the beam 620a-h through which the BRS 612a-h is sent.  The UE 604 may measure a signal quality of each BRS 612a-h, and each measured signal quality may correspond to a beam 620a-h of the set of beams); 
determine whether to enable the trigger (command 710) to determine whether to modify the receive beam configuration for the cellular link and whether to enable use of PDSCH data reception for the receive beam configuration selection based at least in part on whether receive beam configuration selection using reference signals from the cellular base station meets the one or more receive beam configuration selection conditions (Islam; [0125] …the base station 702 may determine a channel for which the command 710 is applicable… the base station 702 may indicate, via the command 710, at least one channel to which the command 710 is applicable… [0126]… the base station 702 may send the command 710 as a DCI message and the format of the DCI message may indicate a channel (or group of channels) to which at least one beam index indicated by the command 710 is applicable… the UE 704 is to switch to the beam index indicated by the command 710 for PDCCH, PDSCH).

Regarding Claim 4, Islam teaches the apparatus of claim 2, wherein the processing element is further configured to cause the wireless device to: 
determine that a new reference signal configuration has been provided to the wireless device (Islam; [0102] … In an aspect, the second indication 565 may use two (2) bits to indicate the selected beam); 
re-evaluate whether to enable the trigger to determine whether to modify the receive beam configuration for the cellular link and whether to enable use of PDSCH data reception for the receive beam configuration selection based at least in part on determining that a new reference signal configuration has been provided to the wireless device (Islam; … [0102] … the UE 504 may transmit a second indication 565 to the base station 502 to indicate a "best" beam…[0104] … when the base station 502 and the UE 504 are communicating through the selected beam 525, the selected beam 525 may become occluded or otherwise unsatisfactory such that the base station 502 and the UE 504 may prefer to communicate through another beam).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Islam  in view of Ye; Chunxuan et al. (Ye hereafter) (US 20210204346 A1).

Regarding Claim 3, Islam teaches the apparatus of claim 2, 
Islam fails to explicitly teach, wherein the one or more receive beam configuration selection conditions are based at least in part on one or more of:
whether a signal strength value for a synchronization signal is different from a signal strength value of a data channel by a certain threshold for a certain number of measurements
However, in the same field of endeavor, Ye teaches, whether a signal strength value for a synchronization signal is different from a signal strength value of a data channel by a certain threshold for a certain number of measurements (Ye; [0161] A beam failure even may be declared, for example, when a control channel beam RSRP value may fall between Threshold 1 and Threshold 2 (e.g., in FIG. 3) while a data channel beam RSRP value may fall between Threshold 3 and Threshold 4).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Islam to include the above recited limitations as taught by Ye in order to detect beam failure (Ye; [0161]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Islam  in view of Deenoo; Yugeswar et al. (Deenoo hereafter) (US 20190081688 A1)  in further view of  Rybakowski; Marcin et al. (Rybakowski hereafter) (US 20180159607 A1).

Regarding Claim 5, Islam teaches the apparatus of claim 1,
Islam fails to explicitly teach, wherein the processing element is further configured to cause the wireless device to: 
select one or more of a rotation threshold based at least in part on one or more of: 
motion status of the wireless device;
However, in the same field of endeavor, Deenoo teaches, select one or more of a rotation threshold based at least in part on one or more of: 
motion status of the wireless device (Deenoo; [0119] … a WTRU-based rotation or motion detection (e.g., via accelerometer or gyroscope) above a predefined threshold,); 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Islam to include the above recited limitations as taught by Deenoo in order to trigger the UL beam pairing reference signal (Deenoo; [0119]).
Islam-Deenoo fails to explicitly teach, wherein the trigger to determine whether to modify the receive beam configuration for the cellular link comprises at least one of:
 detection of rotation of the wireless device greater than the rotation threshold
However, in the same field of endeavor, Rybakowski teaches, wherein the trigger to determine whether to modify the receive beam configuration for the cellular link comprises at least one of: detection of rotation of the wireless device greater than the rotation threshold (Rybakowski; [0040] Determining a signal related event based on the at least one performance characteristic associated with the received first beamwidth signal and the at least one performance characteristic associated with the received second beamwidth signal may cause the apparatus to perform determining a device rotation event when the at least one performance characteristic associated with the received first beamwidth signal shows a change in signal greater than a first beamwidth signal rotation event threshold and the at least one performance characteristic associated with the received second beamwidth signal changes by less than a second beamwidth rotation event threshold); 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Islam-Deenoo to include the above recited limitations as taught by Rybakowski in order to control an antenna beam (Rybakowski; [0040]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Islam-Deenoo-Rybakowski in view of  Li; Li et al. (Li hereafter)(US 20160044462 A1).

Regarding Claim 6, Islam-Deenoo-Rybakowski teaches the apparatus of claim 5, wherein the processing element is further configured to cause the wireless device to:
Islam-Deenoo-Rybakowski fails to explicitly teach modify one or more of the rotation threshold.
determine that one or more of motion status of the wireless device, 
However, in the same field of endeavor, Li teaches determine that one or more of motion status of the wireless device (Li; [0061] … in FIG. 2, on the premise that a belief value is greater than a threshold, two extreme states (driving and still) in motion statuses are first distinguished using a first threshold Orth_th_low and a second threshold Orth_th_high of a list orthogonality value), 
modify one or more of the rotation threshold (Li; [0064] …determining within three time windows.  If a quantity of occurrences of motion statuses is more than or equal to twice in the three successive time windows, it is considered that the motion status is a final result of determining), 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Islam-Deenoo-Rybakowski to include the above recited limitations as taught by Li in order to distinguish two gentler motion (Li; [0062]).

Claims  7-12 and  14-17 are rejected under 35 U.S.C. 103 as being unpatentable  Islam in view of   Shekhar; Hemabh et al. (Shekhar hereafter) (US 20180132116 A1).

Regarding Claim 7, Islam teaches A wireless device, comprising:
an antenna array (Islam; [0054] …MIMO antenna Technology);
a radio operably coupled to the antenna array (Islam; Fig.3 UE 350); and
a processing element operably coupled to the radio (Islam; [0070] The controller/processor 359);
wherein the wireless device is configured to:
establish a cellular link with a cellular base station (Islam; [0097] The UE 504 may transmit a first indication 560 of the fifth beam 525 to the base station 502); 
select a first receive beam configuration (select a beam index) for the cellular link (Islam; [0095] In FIG. 5C, the UE 504 may determine or select a beam index (sometimes abbreviated as "BI") that is strongest or preferable.  For example, the UE 504 may determine that the beam 525 carrying a BRS is strongest or preferable.); 
receive downlink data on a physical downlink shared channel (PDSCH) (PDSCH are communicated should be switched) using the first receive beam configuration (Islam; [0098] … the base station 502 may trigger transmission of the first indication 560 by a DCI message … [0129] … the base station 702 may determine that at least one beam through which the PDCCH and/or PDSCH are communicated should be switched to at least the selected fourth beam 720d; 
determine whether one or more of signal strength (highest BRSRP) or signal to noise ratio for the downlink data beam improves when using the second receive beam configuration relative to when using the first receive beam configuration (Islam; [0096] … a beam that corresponds to the greatest or highest value (e.g., the best beam may be a beam with the highest BRSRP). The selected beam may correspond to a beam index, which may be a beam index with respect to the base station 502... [0126] …the base station 702 may send the command 710 as a DCI message and the format of the DCI message may indicate a channel (or group of channels) to which at least one beam index indicated by the command 710 is applicable); and
Islam fails to explicitly teach select a second receive beam configuration as a possible modification to the first receive beam configuration based at least in part on motion sensing information (on the motion sensor data) for the wireless device
However, in the same field of endeavor, Shekhar teaches, select a second receive beam configuration as a possible modification (adjusting the communication parameters) to the first receive beam configuration based at least in part on motion sensing information for the wireless device (Shekhar; [0080] … adjusting the communication parameters based at least in part on the motion sensor data may involve a beam optimization operation between the portable device and the first base station… when signal quality of the wireless communications link degrades beyond a threshold)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Islam to include the above recited limitations as taught by Shekhar in order to beam operation between the portable device and the first base station (Shekhar; [0080]).

Regarding Claim 8, Islam-Shekhar teaches the wireless device of claim 7, 
Islam teaches wherein to determine whether one or more of signal strength or signal to noise ratio for the downlink data beam improves when using the second receive beam configuration relative to when using the first receive beam configuration (Islam; [0141] …the UE 804 may maintain a set of candidate beam indexes 830 corresponding to a set of the best measured signal qualities for BRSs 812a-h received through the beams 820a-h.), the wireless device is further configured to:
receive the downlink data beam using the second receive beam configuration for one or more slots according to the cellular link with the cellular base station (Islam; [0147] …The UE 804 may maintain the set of candidate beam indexes 830 by sorting the beam indexes 832c-f based on the corresponding BRSRPs 834c-f For example, the beam indexes 832c-f may be sorted by the "best") (See fig. 8);
compare one or more of signal strength or signal to noise ratio for the downlink data beam when received using the first receive beam configuration with one or more of signal strength or signal to noise ratio for the downlink data beam when received using the second receive beam configuration (Islam; [0148] … Each BSI report 842 may include at least a beam index (e.g., a beam index 832) and a received power (e.g., a BRSRP 834) associated with a beam 820a-h through which a BRS 812a-h is received).

Regarding Claim 9, Islam-Shekhar teaches the wireless device of claim 8, 
Islam teaches, wherein after the one or more slots in which the downlink data beam is received using the second receive beam configuration, the wireless device is further configured to:
receive the downlink data beam using the first receive beam configuration if it is determined that one or more of signal strength or signal to noise ratio for the downlink data beam does not improve when using the second receive beam configuration relative to when using the first receive beam configuration (Islam; [0161] …Based on the BSI reports 842, the base station 802 may select a beam 820a-h with which to communicate with the UE 804 …he base station 802 may select the fifth beam 820e corresponding to the fifth beam index 832e having the highest BRSRP 834e, as indicated by at least one BSI report 842.) (See fig. 8);
receive the downlink data beam using the second receive beam configuration if it is determined that one or more of signal strength or signal to noise ratio for the downlink data beam improves when using the second receive beam configuration relative to when using the first receive beam configuration (Islam; [0161] …the base station 802 may select another beam (e.g., the sixth beam 820f) based on the BSI reports 842, for example, if communication through the selected beam (e.g., the fifth beam 820e) fails) (See fig. 8).

Regarding Claim 10, Islam-Shekhar teaches.  The wireless device of claim 7, 
Islam teaches, wherein the wireless device is further configured to:
determine to enable one or more triggers (transmit the BSI report 842) to select a possible receive beam configuration  modification based at least in part on motion sensing information for the wireless device, wherein determining to enable the one or more triggers to select a possible receive beam configuration modification is based at least in part on receive beam configuration selection using reference signals from the cellular base station not meeting one or more receive beam configuration selection conditions (Islam; [0145] UE 804 may transmit the BSI report 842 in response to a message 840 (e.g., request) received from the base station 802…determine a number N of candidate beam indexes (e.g., N may be equal to 4) based on determining BRSRPs 834 for BRSs 812a-h corresponding to beams 820a-h …[0155] he UE 804 may determine that one or more BSI reports 842 are to be sent to the base station 802).,
wherein selecting the second receive beam configuration as a possible modification to the first receive beam configuration is further based at least in part on detecting a trigger to select a possible receive beam configuration modification (Islam; [0160] … the UE 804 may determine, based on the message 840, that four BSI reports 842 are requested by the base station 802.  Accordingly, the UE 804 may determine that the fifth BRS 812e received through the fifth beam 820e has a highest BRSRP 834e, the sixth BRS 812f received through the sixth beam 820f has a second highest BRSRP 834f, the fourth BRS 812d received through the fourth beam 820d has a third highest BRSRP 834d, and the third BRS 812c received through the third beam 820c has a fourth highest BRSRP 834c).

Regarding Claim 11, Islam-Shekhar teaches.   The wireless device of claim 10, 
Islam teaches, wherein the wireless device is further configured to:
determine that one or more of a new reference signal configuration has been provided to the wireless device (Islam; [0102] … In an aspect, the second indication 565 may use two (2) bits to indicate the selected beam); 
re-evaluate  whether to enable one or more triggers to select a possible receive beam configuration modification based at least in part on motion sensing information for the wireless device based at least in part on determining that one or more of a new reference signal configuration  has been provided to the wireless device (Islam;  [0102] … the UE 504 may transmit a second indication 565 to the base station 502 to indicate a "best" beam…[0104] … when the base station 502 and the UE 504 are communicating through the selected beam 525, the selected beam 525 may become occluded or otherwise unsatisfactory such that the base station 502 and the UE 504 may prefer to communicate through another beam).

Regarding Claim 12, Islam-Shekhar teaches.  The wireless device of claim 7,
Islam teaches, wherein the second receive beam configuration uses a same receive beam code word (the beam modification command) as the first receive beam configuration (an indication of one or more channels), wherein one or more antenna elements are perturbed in the second receive beam configuration relative to the first receive beam configuration (the base station 1002 may determine that communication with the UE 1004 is to occur through the sixth beam 1020f) (Islam; [0187] … the beam modification command included in the contention resolution message 1042 may include an indication of one or more channels to which the beam modification command is applicable… the base station 1002 may determine that communication with the UE 1004 is to occur through the sixth beam 1020f …Therefore, the base station 1002 may indicate, in the contention resolution message 1042, that the beam modification command included in the contention resolution message 1042 is applicable to one or more channels).

Regarding Claim 14, Islam teaches a method, comprising:
by a wireless device:
establishing a cellular link with a cellular base station (Islam; [0097] The UE 504 may transmit a first indication 560 of the fifth beam 525 to the base station 502); 
select a first receive beam configuration (select a beam index) for the cellular link (Islam; [0095] In FIG. 5C, the UE 504 may determine or select a beam index (sometimes abbreviated as "BI") that is strongest or preferable.  For example, the UE 504 may determine that the beam 525 carrying a BRS is strongest or preferable.); 
receiving a downlink data beam using the selected receive beam configuration; (PDSCH are communicated should be switched) using the first receive beam configuration (Islam; [0098] … the base station 502 may trigger transmission of the first indication 560 by a DCI message … [0129] … the base station 702 may determine that at least one beam through which the PDCCH and/or PDSCH are communicated should be switched to at least the selected fourth beam 720d; 
determining whether the possible modification to the receive beam configuration improves downlink data beam reception (Islam; [0141] …the UE 804 may maintain a set of candidate beam indexes 830 corresponding to a set of the best measured signal qualities for BRSs 812a-h received through the beams 820a-h.),; and
determining whether to modify the receive beam configuration for the cellular link in accordance with the possible modification to the receive beam configuration based at least in part on whether the possible modification to the receive beam configuration improves downlink data beam reception (Islam; [0096] … a beam that corresponds to the greatest or highest value (e.g., the best beam may be a beam with the highest BRSRP). The selected beam may correspond to a beam index, which may be a beam index with respect to the base station 502... [0126] …the base station 702 may send the command 710 as a DCI message and the format of the DCI message may indicate a channel (or group of channels) to which at least one beam index indicated by the command 710 is applicable).
Islam fails to explicitly teach selecting a possible modification to the receive beam configuration based at least in part on an estimated rotation of the wireless device relative to a previous position of the wireless device;
However, in the same field of endeavor, Shekhar teaches, selecting a possible modification (adjusting the communication parameters) to the first receive beam configuration based at least in part on an estimated rotation of the wireless device relative to a previous position of the wireless device (Shekhar; [0080] … adjusting the communication parameters based at least in part on the motion sensor data may involve a beam optimization operation between the portable device and the first base station… when signal quality of the wireless communications link degrades beyond a threshold)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Islam to include the above recited limitations as taught by Shekhar in order to beam operation between the portable device and the first base station (Shekhar; [0080]).

Regarding Claim 15, Islam-Shekhar teaches the method of claim 14, 
Islam teaches, wherein the method further comprises: 
determining to not modify the receive beam configuration for the cellular link if it is determined that the possible modification to the receive beam configuration does not improve downlink data beam reception (Islam; [0192] … If the base station 1002 determines that an acknowledgment message is unreceived (e.g., absent for a predetermined period of time), the base station 
1002 may take no action.  For example, the base station 1002 may continue communication with the UE 1004 through a current serving beam, such as the fifth beam 1020e); and
determining to modify the receive beam configuration for the cellular link if it is determined that the possible modification to the receive beam configuration improves downlink data beam reception (Islam; [0193] When the base station 1002 receives the acknowledgment message 1044 from the UE 1004, the base station 1002 may determine that an acknowledgment message is received from the UE 1004 and the UE 1004 has been informed of the beam modification command).

Regarding Claim 16, Islam-Shekhar teaches the method of claim 14, wherein the method further comprises:
performing receive beam configuration selection using reference signals from the cellular base station without motion sensing information (Islam; [0196] …the base station 1102 may send, to the UE 1104, one or more BRSs 1112a-h);
determining that the receive beam configuration selection using reference signals from the cellular base station without motion sensing information does not meet one or more receive beam configuration selection conditions (Islam; [0104]… The UE 504 may select a beam based by measuring values for a received power (e.g., BRSRP) or received quality associated with each of the set of beams 521, 523, 525, 527, comparing respective values to one another, and selecting the beam that corresponds to the highest value);
determining one or more triggers (transmit the BSI report 842 in response to a message 840) for selecting a possible modification to the receive beam configuration (determine a number N of candidate beam indexes) based at least in part on motion sensing information for the wireless device based at least in part on determining that the receive beam configuration selection using reference signals from the cellular base station without motion sensing information does not meet one or more receive beam configuration selection conditions(Islam; [0145] UE 804 may transmit the BSI report 842 in response to a message 840 (e.g., request) received from the base station 802…determine a number N of candidate beam indexes (e.g., N may be equal to 4) based on determining BRSRPs 834 for BRSs 812a-h corresponding to beams 820a-h …[0155] he UE 804 may determine that one or more BSI reports 842 are to be sent to the base station 802).,
detecting a trigger (another signal) for selecting a possible modification (beam modification) to the receive beam configuration, (Islam; [0123] … the base station 702 may send, to the UE 704, a command 710 associated with beam modification (e.g., a beam modification command or another signal)); and
wherein selecting a possible modification to the receive beam configuration based at least in part on an estimated rotation of the wireless device relative to a previous position of the wireless device is performed based at least in part on detecting the trigger for selecting a possible modification to the receive beam configuration (Islam; [0104]… the quality of a selected beam 525 may deteriorate so that the UE 504.  For example, when the base station 502 and the UE 504 are communicating through the selected beam 525, the selected beam 525 may become occluded or otherwise unsatisfactory such that the base station 502 and the UE 504 may prefer to communicate through another beam.  Based on the BRS (e.g., transmitted during a synchronization subframe), the UE 504 may determine a new beam 523 through which to communicate).

Regarding Claim 17, Islam-Shekhar teaches. The method of claim 16, wherein the one or more receive beam configuration selection conditions comprise one or more of:
receive beam configuration selection using reference signals from the cellular base station without motion sensing information resulting in a same receive beam configuration being selected for at least a certain number of measurements (Islam; [0196] … Each BRS 1112a-h may be communicated through a respective beam 1120a-h. For example, the base station 1102 may send a first BRS 1112a through the first beam 1120a with which the first BRS 1112a is associated.)
Claim  13 is rejected under 35 U.S.C. 103 as being unpatentable over  Islam-Shekhar in view of   Frenne; Mattias et al. (Frenne hereafter) (US 20160337056 A1).

Regarding Claim 13, Islam-Shekhar teaches The wireless device of claim 7,
Islam-Shekhar fails to explicitly teach wherein the second receive beam configuration uses a different receive beam code word than the first receive beam configuration
However, in the same field of endeavor, Frenne teaches, wherein the second receive beam configuration uses a different receive beam code word than the first receive beam configuration (Frenne; [0098] Each sub-report may correspond to transmission from a different TP, e.g., TP1 811TP2 812 or TP3 813, or different TP beams within the same TP.  Hence, the effective channel gain as seen by each code word may be largely different and use independent link adaptation).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Islam-Shekhar  to include the above recited limitations as taught by Frenne in order to mix and distribute the modulation symbols over the antenna (Frenne; [0036]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable  over Islam-Shekhar in view of   Emmanuel; Joseph Amalan Arul et al. (Emmanuael hereafter)	(US 20180020407 A1).

Regarding Claim 18, Islam-Shekhar teaches the method of claim 16, 
Islam-Shekhar fails to explicitly teach wherein the one or more triggers comprise one or more of: detection of the wireless device rotating by an amount greater than a rotation threshold.
However, in the same field of endeavor, Emmanuael  teaches, detection of the wireless device rotating by an amount greater than a rotation threshold (Emmanuael; [0057] … the number of triggering of the motion sensor can get send from the power sensitive device 120 via the base station 110 for arrival at the remote server 130.  The remote server 130 can be configured to determine that the threshold of number of motion detection triggers has been exceed and can send a message intended for the application); 
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Islam-Shekhar to include the above recited limitations as taught by Emmanuael in order to detect the motion to send a message (Emmanuael; [0057]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Islam-Shekhar in view of   MARTIN; Russel et al. (Martin hereafter) (US 20200274590 A1).

Regarding Claim 19, Islam-Shekhar teaches the method of claim 14, 
Islam-Shekhar fails to explicitly teach wherein the method further comprises:
determining a current orientation range of the wireless device from at least a first orientation range and a second orientation range.
performing a beam search based at least in part on measurement data from a measurement table associated with the current orientation range of the wireless device
However, in the same field of endeavor, Martin teaches, determining a current orientation range of the wireless device from at least a first orientation range and a second orientation range (Martin; [0025] … Using the rotation vector and the location of the base station at the previous position, the mapping module 125 may calculate the relative direction of the base station from the moveable device.  Based on that information, the mapping module can identify one or more antenna arrays that may support a beam directed toward the base station.  For example, the rotation vector may provide a relative change in roll, pitch, and/or yaw from the previous position); and
performing a beam search based at least in part on measurement data from a measurement table associated with the current orientation range of the wireless device (Martin; [0035] … Upon the movement from the position one to position two, inertial navigation sensors 140 may detect and capture the movement (i.e., the change in roll).  Rotation vector generation module 145 may then generate a rotation vector to characterize the movement.  Mapping module 125 may receive the rotation vector and map the rotation vector to identify antenna array 225 as at least one antenna array that is possibly capable of generating a beam directed toward base station 265).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Islam-Shekhar to include the above recited limitations as taught by Martin in order to identify the optimal or best beam (Martin; [0035]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Islam-Shekhar-Martin in view of   Chen, Tao et al. (Chen hereafter) (US 20020137538 A1).

Regarding Claim 20, Islam-Shekhar teaches the method of claim 14, 
Islam-Shekhar fails to explicitly teach wherein the method further comprises:
determining an orientation of the wireless device
determining that one or more antenna panels of the wireless device are currently azimuth panels and that one or more antenna panels of the wireless device are currently elevation panels
However, in the same field of endeavor, Martin teaches, determining an orientation of the wireless device (Martin; [0035] …antenna array 210 and antenna array 215 may also be identified.  Antenna selection module 130 may scan the possible beams from antenna array 225 to identify the optimal or best beam, which may be beam 255.  Beam formation module 135 may activate antenna array 225 and generate beam 255 using antenna array 225);
determining that one or more antenna panels of the wireless device are currently azimuth panels and that one or more antenna panels of the wireless device are currently elevation panels (Martin; [0034] … FIG. 2A is an indication of roll, pitch, and yaw.  As an example, rotation around directional arrow 275 may indicate roll.  Rotation around direction arrow 280 may indicate pitch.  Rotation around directional arrow 285 may indicate yaw); and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Islam-Shekhar to include the above recited limitations as taught by Martin in order to identify the optimal or best beam (Martin; [0035]).
Islam-Shekhar- Martin fails to explicitly teach performing a beam search, wherein beam tracking on the azimuth panels is prioritized in the beam search.
However, in the same field of endeavor, Chen teaches, performing a beam search, wherein beam tracking on the azimuth panels is prioritized in the beam search (Chen; [0020] …A search beam 116 can also formed by the antenna array 112 at the subscriber station which is scanned in azimuth across a geographic region to search for multi-path components of the signal).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Islam-Shekhar- Martin to include the above recited limitations as taught by Chen in order to provide increased gain for receiving signals (Chen; [0020]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.T/Examiner, Art Unit 2416      

/AJIT PATEL/Primary Examiner, Art Unit 2416